DocuSign Envelope ID: FC4E4DFB-5639-4570-BEEB-E4F26D2B1898

 

Exhibit 10.54

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

(A Delaware Limited Partnership)

Series A Preferred Units of Limited Partnership Interest

SUBSCRIPTION AGREEMENT FOR

ADDITIONAL SUBSCRIPTIONS BY EXISTING SERIES A PREFERRED UNITHOLDERS

 

Subscription Date:October 2, 2017______________

 

Cash Subscription Amount: $10,000,000

To:

America First Multifamily Investors, L.P.

c/o Burlington Capital, LLC

1004 Farnam Street, Suite 400

Omaha, Nebraska 68102

Attention: Craig S. Allen, Chief Financial Officer

In consideration of the premises set forth herein, and for other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1.The undersigned subscriber (the "Subscriber"), an existing holder of Series A
Preferred Units of Limited Partnership Interests (the "Series A Preferred
Units") of AMERICA FIRST MULTIFAMILY INVESTORS, L.P., a Delaware limited
partnership (the "Partnership"), does hereby subscribe for and agrees to
purchase additional Series A Preferred Units of the Partnership in the amount
set forth above, such subscription to be effective as of the Subscription Date
set forth above.

2.The Subscriber agrees and acknowledges that in connection with the
Subscriber's original investment in the Partnership, the Subscriber tendered
subscription documents consisting of a Subscription Agreement, Confidential
Subscriber Questionnaire, and Counterpart Signature Page to Partnership's
Amended and Restated Agreement of Limited Partnership, as amended (collectively,
the "Subscription Documents").

3.(a)The Subscriber reaffirms all of the representations, warranties, covenants,
and agreements on the part of the Subscriber which were set forth in the
Subscription Documents (which are incorporated herein by reference), except for
the subscription amount and subscription date, with the same force and effect as
if set forth in full herein on the date hereof. The Subscriber also confirms to
Burlington Capital, LLC, as the general partner of America First Capital
Associates Limited Partnership Two, the general partner of the Partnership (the
"General Partner"), and the Partnership that, except as otherwise set forth in
Section 3(b) below, all of the information contained in the Confidential
Subscriber Questionnaire, which is part of the Subscription Documents, is true
and correct as of the date hereof and that the effect of the execution of this
instrument by the Subscriber is the same as the re-execution of all of the
Subscription Documents on the date hereof.

s-1

--------------------------------------------------------------------------------

DocuSign Envelope ID: FC4E4DFB-5639-4570-BEEB-E4F26D2B1898

 

(b)Section III of the Subscriber's Confidential Subscriber Questionnaire is
hereby amended and restated to read in its entirety as follows:

 

"Set forth below are the names of persons authorized by the Subscriber to give
and receive instructions between the Partnership and the undersigned Subscriber.
Such persons are the only persons so authorized until further notice to the
Partnership.

General directions may be given by the following: [g2018022723095086323195.jpg]

 

Doug Bowers

Terrin Enssle

President and Chief Executive Officer

SVP, Corporate Treasurer, Treasury

Banc of California, National Association

Banc of California, National Association

3 MacArthur Place

3 MacArthur Place

Santa Ana, CA 92707

Santa Ana, CA 92707

[g2018022723095087123196.jpg]Tel: 949-236-5399

Tel: 949-385-8630

Email: dbowers@bancofcal.com

Email: Terrin.Enssle@bancofcal.com[g2018022723095087323197.jpg]

Hugh Boyle

Angelee J. Harris

Chief Risk Officer

EVP, Division General Counsel

Banc of California, National Association

Banc of California, National Association

3 MacArthur Place

[g2018022723095087623198.jpg]3 MacArthur Place

Santa Ana, CA 92707

[g2018022723095087723199.jpg]Santa Ana, CA 92707

Tel: 949-236-5256

[g2018022723095087823200.jpg]Tel: 949-381-2867

Email: hugh.boyle@bancofcal.com

Email: Angelee.Harris@bancofcal.com

John Grosvenor

Andrew Walsh

General Counsel

Head of Finance Strategic Projects

Banc of California, Inc.

Banc of California, National Association

3 MacArthur Place

3 MacArthur Place

Santa Ana, CA 92707

Santa Ana, CA 92707

Tel: 949-236-5251

Tel: 949-381-2867

Email: john.grosvenor@bancofcal.com

Email: Angelee.Harris@bancofcal.com

 

ATAX may take direction regarding CRA investment allocations from the following:

Gary Dunn

EVP, Community Development

Banc of California, National Association

3 MacArthur Place

Santa Ana, CA 92707

Tel: 949-236-5289

Email: Gary.Dunn@bancofcal.com

The Subscriber agrees to notify the Partnership and the General Partner
immediately of any change in the information provided in this Confidential
Purchaser Questionnaire prior to the execution of the Subscriber's subscription
for Series A Preferred Units."

4.The Subscriber hereby agrees to submit a wire transfer for the credit of the
Partnership in the amount of the Subscriber's additional subscription amount, as
set forth above, and agrees that such wire, and this Subscription Agreement, are
being delivered subject to the General Partner's acceptance of the additional
subscription contained herein and subject further to the terms and conditions of
the Amended and Restated Agreement of Limited Partnership of the Partnership, as
amended, the Memorandum, as amended and /or supplemented from time to time, this
Subscription Agreement for Additional Subscriptions by Existing Series A
Preferred Unitholders, and the Subscription Documents.

s-2

--------------------------------------------------------------------------------

DocuSign Envelope ID: FC4E4DFB-5639-4570-BEEB-E4F26D2B1898

 

5.All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Subscription Documents.

IN WITNESS WHEREOF, the parties have signed this Subscription Agreement for
Additional Subscriptions by Existing Series A Preferred Unitholders as of the
dates set forth opposite their names below.

 

Banc of California, National Association

 

Name of Subscriber (please print)

 

 

 

Banc of California, 3 MacArthur Place, Santa Ana, CA  92707

 

Name and Address of Financial Institution Wiring/Paying Subscription Monies

 

 

By:

/S/ Doug Bowers, President and CEO

 

 

Name, Signature and Title of Authorized Person of Subscriber*

 

9/1/2017

Date

*By signing above the Subscriber certifies that the Subscriber has read this
Subscription Agreement and agrees to be bound by its terms.

SELECTION OF DESIGNATED TARGET REGION:

The Subscriber indicated above hereby selects the following as the Designated
Target Region for the Subscriber's additional investment:

Complete One: (refer to specific investment allocation below)

The Subscriber also may specify the amount of the Subscriber's additional
investment proceeds to be allocated to one or more of the following Specified
CRA Assets:

 

County, State

 

Amount

Los Angeles, CA

 

[g2018022723095090023201.jpg]

 

Total

[g2018022723095090123202.jpg]

 

The Subscriber may also request an allocation of capital to specific investments
already within the portfolio. Such requests to be allocated as according to the
"CRA Credit Allocation Methodology" set forth in the Memorandum and subject to
confirmation by the General Partner.

 

Property Name

Address

County

CRA Allocation

Seasons Lakewood Apartments

21309 Bloomfield Ave,

Lakewood, CA 90715

Los Angeles

[g2018022723095090523203.jpg]

Seasons San Juan

Capistrano Apartments

31641 Rancho Viejo Rd,

San Juan Capistrano, CA 92675

Orange

[g2018022723095090823204.jpg]

 

Total

 

[g2018022723095091023205.jpg]

 

By signing this document, the Subscriber acknowledges reading and agrees to the
provisions set forth in the section captioned "CRA Credit Allocation
Methodology" of the Memorandum. The Subscriber acknowledges that the General
Partner provides no guarantee that the Subscriber will receive CRA credit for
its investment in the Series A Preferred Units.

s-3

--------------------------------------------------------------------------------

DocuSign Envelope ID: FC4E4DFB-5639-4570-BEEB-E4F26D2B1898

 

Accepted:

 

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.

By:

America First Capital Associates Limited Partnership Two, its General Partner

By:

Burlington Capital, LLC, its General Partner

 

 

 

 

 

By:

/S/ Lisa Y. Roskens

 

Date:

October 2, 2017

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

s-4